ORDER

PER CURIAM.
Defendant appeals the judgment entered following his conviction for possession of a controlled substance in a correctional facility in violation of § 217.360.1(1) RSMo 1994. Defendant also appeals the denial of his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. We affirm.
The variance between the trial court’s oral and written pronouncements of sentence was a clerical error which the trial court corrected in a nunc pro tunc order. Thus, Defendant’s challenge of his sentence is moot. Furthermore, we have reviewed the briefs of the parties and the record on appeal and find *213that the judgment of the motion court was not clearly erroneous. A written opinion would have no precedential value nor would it serve any jurisprudential purpose. The judgment is affirmed in accordance with Rules 30.25(b) and 84.16(b).